DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed June 28, 2021.  Claims 1-10, are currently pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/28/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiteley (US 2004/0065377) in view of Hughes et al (hereinafter Hughes) (US 2019/0093830).
	Regarding claim 1, Whiteley discloses a system for wear monitoring (reference title and abstract), comprising: 
a slurry pipe (para. 0037, hose, element 6, fig. 1); 
a pipe liner (hose wall or inner tube) disposed within an inner diameter of the slurry pipe (para. 0027); 
at least one wear ladder sensor (a mesh or conductive layer having a predetermined resistance characteristics as redundant resistor setup to detect (sensor device)) disposed within the pipe liner (element 8, paras. 0048, 0049, see fig. 1 and 2). 
Whiteley does not expressly show each of the at least one wear ladder sensor comprise a plurality of resistors spaced along a wear path, the plurality of resistors comprising at least one resistor at each of a plurality of wear depths.  
	Hughes discloses a material loss sensor assembly having at least one wear ladder sensor (a plurality of sensors, element 2, figs. 1, 2) comprise a plurality of resistors spaced along a wear path (each sensor, element 2, has a plurality of parallel resistors, element 6, and conductive legs, element 8) the plurality of resistors comprising at least one resistor at each of a plurality of wear depths (radially innermost resistor 6) (paras. 0015, 0016, 0017, 0023).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wear ladder sensor having a plurality of resistors spaced along a wear path with each resistor of a plurality of resistors as taught by Hughes with the wear monitor system of Whiteley for the benefit of provide in depth monitoring/detection of loss of material due to erosion or corrosion of media/fluid flowing through the opening in the slurry pipes.  One of ordinary skill in the art would be motivated to do so to provide non-intrusive continuous monitoring of the material loss rather than periodic intrusive maintenance inspections because with monitoring, the rate of loss of material can be calculated and repair/replacement work scheduled more efficiently.
	Regarding claim 2, Whiteley in view of Hughes discloses all limitation with claim 1, noted above.  Whiteley further discloses wherein electrical properties of the wear ladder are related to a length of the wear ladder, which is related to a thickness (depth in the hose wall) of the pipe liner (paras. 0027, 0041).  
	Regarding claim 3, Whiteley in view of Hughes discloses all limitation with claim 1, noted above.  Whiteley further discloses wherein electrical properties of the wear ladder are analyzed (monitored) by the controller (the system (method) preferably includes separately monitoring each of the conductive means as disposed at various depths within the hose (pipe) wall (paras. 0067, 0068, 0069).  
	Regarding claim 4, Whiteley in view of Hughes discloses all limitation with claim 1, noted above.  Whiteley further discloses wherein the flexible ribbon cable can be routed to monitor any point within a structure of the pipe liner (a flexible ribbon cable (wire 8, in a spiral or helix form) is embedded in the hose wall or inner tube of the hose 5 at a predescribed depth during the manufacture of the hose) (paras. 0027, 0028, 0032).  
	Regarding claim 5, Whiteley in view of Hughes discloses all limitation with claim 1, noted above.  Whiteley further discloses wherein electrical properties of the wear ladder are analyzed by the computer controller (a computer controller, power controller 21 coupled to micro-processor 16, operatively coupled to each of the at least one wear ladder sensor (detector) via a flexible ribbon cable (paras. 0031, 0032, 0039, 0061, 0068, 0069).
	Regarding claim 6, Whiteley in view of Hughes discloses all limitation with claim 1, noted above.  Whiteley further discloses,
a radio-wave transmitter (RF transmitter, element 10, paras. 0030, 0051) operatively coupled to the computer controller; and 
a radio-wave receiver (RF receiver 25, fig. 5) operatively coupled to the computer controller (microcontroller 27, which also has a socket 31, enables connection to a personal computer (not shown) to allow the storing of the alarm information, para. 0032).
	Regarding claim 7, Whiteley in view of Hughes discloses all limitation with claim 1, noted above.  Whiteley further discloses wherein the controller communicates electrical properties of the wear ladder to the radio-wave receiver via the radio-wave transmitter and pipe liner wear is inferred (paras. 0061, 0068, 0069).   
	Regarding claim 8, Whiteley in view of Hughes discloses all limitation with claim 1, noted above except, wherein the radio-wave transmitter acts as a radio-wave repeater.  Signal repeaters or signal boosters are notoriously known and by design can be used to extend signal range for transmission to provide longer coverage if and when needed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design repeaters using the known design rules to extend the radio-wave transmitter signal range to cover greater distance.  
	Regarding claim 9, Whiteley in view of Hughes discloses all limitation with claim 1, noted above.  Hughes further discloses for each wear depth of the plurality of wear depths, the at least one resistor comprises a first resistor (innermost resistor 6a as a first resistor) and a second resistor (next resistor 6b as a second resistor in the ladder) (para. 0016).
	Regarding claim 10, Whiteley in view of Hughes discloses all limitation with claim 1, noted above.  Hughes further discloses the at least one wear ladder sensor comprises a plurality of wear ladder sensors (plurality of wear ladder sensors 2, see fig. 1, para. 0016). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.